Opinión concurrente y de conformidad del
Juez Asociado Se-ñor Negrón García.
AI expresar la conformidad con la opinión del Tribunal, recordamos que en Academia San Jorge v. J.R.T., 110 D.P.R. 193, 222 (1980), expusimos:
Repetimos, no es necesario inmunizar las escuelas de orien-tación religiosa de todas las leyes sociales obrero-patronales. Sólo de la jurisdicción de la Junta y limitado a los maestros por las características particulares del ejercicio de esa juris-dicción. Nuestra adhesión a la Constitución nos exige consis-tencia doctrinal. (Énfasis suplido.)